Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/734,988 filed 5//02/22 as a continuation of application serial number 16/752,975, which has issued as U.S. Patent 11,344,124.  Claims 1-24 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The title of the invention is not descriptive.  The title doesn’t accurately reflect the two embodiments disclosed and claimed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LOUNGER WHICH MAY BE SLID OR FOLDED INTO COMPACT FORM.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Back slats substantially fully received within the seating spaces [cl. 2];
The foot slats substantially fully received within the seating spaces [cl. 3];
The back slats and seat slats sliding and coplanar [cls.5, 20];
The foot portion being angularly pivotable relative to the seating portion to a selected angular portion [cl. 9];
The seating portion pivotable relative to the back support frame [cl. 11];

No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “substantially received” and “substantially fully received” used are indefinite.  The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the art would not be reasonably apprised of where the terms of degree “substantially received” and “substantially fully received” begin and end.
In claims 5, 6, 20 and 22 it is not clear which slat spaces are being referenced by “the slat spaces”.  It appears applicant intended to reference “the seating spaces”.  Also, in each of claims 5, 6, 20 and 22 “the seat slats” lack antecedent basis.  The elements have been introduced and “seating slats”.  Consistent language must be used throughout.
It is not clear how the foot portion can be pivotable or foldable in a sliding lounger as called for in the preamble of at least claim 9.  As best understood the disclosed lounger can be moved into a compact position by one of two separate embodiments.  Either a) the foot and/or back portions can slide into the seating portion or b) the foot and or back portions are pivotally attached to the seating portion and fold over and into the seating portion.  As best understood these embodiment are alternatives.  As bets understood a hybrid of sliding and pivotally folding would not work as the pivot rods or shafts [0043] necessary to allow for the folding would interfere with any sliding motion.
It is not clear how the seating portion is pivotable relative to the back support frame [cl. 11]?  If the back support frame is slidable to a closed position relative the seating portion as called for in claim 10 wouldn’t the addition of a pivot prohibit sliding?
Claims 14, 15 and 18 are unclear for the same reasons noted above with respect to claim 9.  It is not clear how the section are both slidable and pivotable or foldable.  Again, as best understood these are alternatives.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 13-15, 19, 21 and 24 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2,243,543 to Miles.
Miles provides a lounge chair which has open [Fig.5a] movable compact closed [Fig. 5h] positions.  In figure 5a there is a slatted seating portion B-C –D , a slatted back support portion A and a slatted foot support portion E. Figure 1 shows how slats of back portion Av and slats of foot support portion D are substantially fully receivable as best understood in spaces between the slats of seating portion E.  Pivot axis 12,13,14,15 are provided to allow the seating sections to be pivotally folded relative to one another.  As best understood the sections are at least angularly slidable relative to one another.  And Note the claims directed towards sliding do not specify that the sections slide longitudinally in and out of one another which as best understood is what applicant’s sliding embodiment does.

Claims 19-22 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. D 249,305 to Henninger.
Henninger provides a chair having a slatted seating portion having a slatted back portion pivotally attached thereto.  The slats of the back portion are fully received within the spaces between slats the seating portion to be coplanar therewith in a compact portion as shown in Figs. 2-4 and 7.  
With respect to claim 20, as best understood the slat angularly slide past one another from Fig. 1 to Figs. 2-4. Note the claims do not call for any longitudinal sliding.
With respect to claims 21-22 the legs are considered to meet the limitation of a foot support portion and they comprise four slats received into the seating slats when folded.
When reading the preamble in the context of the entire claim, the recitation “lounger” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.


    PNG
    media_image1.png
    538
    515
    media_image1.png
    Greyscale

Claims 19 and 20 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2,522,676 to Stone.
Stone provides a chair having a slatted seating portion 4 having a slatted back portion 3 pivotally attached thereto at 5.  The back portion includes a frame 6.  The slats of the back portion are fully received within the spaces between slats the seating portion to be coplanar therewith in a compact portion as shown in Fig.1.  
With respect to claim 20, as best understood the slat angularly slide past one another from Fig. 2 to Fig.1.  Note the claims do not call for any longitudinal sliding.
When reading the preamble in the context of the entire claim, the recitation “lounger” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Applicant is advised that should claims 1 and 6 be found allowable, claims 21 and 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-24 as best understood rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,344,124. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is included within the patented claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
It does not appear that references such as GB 2243543 to Miles or BE 1008843 to Cauwer teach the slats slidable into each other so as to be coplanar, the back support frame or the plurality of legs
Particularly note the following which appear to read on at least claim 19 but have not been applied to avoid undue multiple rejections.
	U.S. Patent 1,241,907 to Bernard.
	U.S. Patent 2,483,309 to Amaducci.
U.S. Patent 2,798,537 to Bird.
U.S. Patent 4,322,109 to Thebaud.
U.S. Patent 4,792,182 to McLeod.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636